Title: To George Washington from William Livingston, 23 October 1780
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 23d October 1780
                  
                  I am just honoured with your Excellency’s Favour of the 18th
                     Instant, which shall be laid before the Legislature without Loss of time. I
                     hope your Excellencys reasonings upon the Subject of our Embarrassments may
                     have the weight they justly deserve, & happily prevent our longer
                     continuing under those Delusions which have hitherto made the Independence of
                     America a contested Point. I have often been chagrin’d at the Propagation of
                     the mischievous Doctrine that the Enemy had given over all Idea of Conquest. I
                     am confident they never had more sanguine Expectations of it, than at present;
                     and perhaps never entertained the Idea upon better grounds. I do not by this
                     Observation mean to insinuate that I am in the least apprehensive of the
                     Probability & scarcely of the Possibility of such an Event, in Case the
                     States make such Exertions as the Situation of our affairs requires; but upon
                     the Supposition that we continue to prosecute the War agreeably to the System
                     hitherto pursued. For as such Conduct on our part will undoubtedly induce them
                     to protract the Dispute, & as the War by that means will soon become
                     the measuring of the length of our respective Purses, instead of that of our
                     swords, I am convinced from the state of our Commerce, & the number of
                     our intestine Enemies, that the final Establishment of our Liberty principally
                     depends upon such Exertions as will compel them to a speedy Peace—I have the
                     honour to be with the greatest Esteem Dear Sir your Excellency’s most humble
                     & most Obedient Servant
                  
                     Wil: Livingston
                  
               